Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-7, 11 and 16, in the reply filed on Sept. 29, 2020 is acknowledged.
Claims 1-14 and 16-20 remain pending in the current application, claims 8-10, 12-14, and 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.  Claims Group I, claims 1-7, 11 and 16 have been considered on the merits.

Status of the Claims 
	Claims 1-14 and 16-20 are currently pending.
Claims 5, 6, 10, and 14 are amended.

 	Claim 15 is cancelled. 
	Claims 1-7, 11, and 16 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the trademarks:  Viaspan® on pg. 14 line 28 and pg. 43 line 10; CryoStor® on pg. 14 line 28, pg. 49 line 25, and pg. 39 line 34; CellBind® on pg. 22 line 7 and pg. 46 line 24; Alexa Fluor 647® on pg. 44 line 4; Cytofix™ fixation buffer on pg. 44 lines 6 and 27; Cytoperm™ buffer on pg. 44 line 27; FACS Canto™ II cytometer on pg. 44 lines 8, 20 and 32; FlowJo™ software pg. 44 lines 10 and 33; Lyoplate™ on pg. 44 line 17, pg. 47 line 20, and pg. 48 line 36; FACSDiva™ software on pg. 44 line 32; TriPure™ on pg. 44 line 37 and pg. 45 line 1; NanoDrop™ 2000 spectrophotometer on pg. 45 line 5; Corning CellStack® on pg. 45 line 36; PALL Xpansion® 10 on pg. 45 line 37; and Lysomucil® on pg. 50 line 16 has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: minor grammatical errors in claims.  
Claim 3 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. human leukocyte antigen (HLA)).  
Claim 5 is objected to because of the following informalities: the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. hepatocyte nuclear factor 4 (HNF4), cytochrome P450 (CYP) 3A4 (CYP3A4)).  
	Claim 5 is objected to in the recitation of “a-smooth muscle actin”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “alpha-smooth muscle actin” or “α smooth muscle actin”.
Claim 6 is objected to in the recitation of “CD49C”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “CD49c” to be consistent.
Claim 6 is objected to the use of an extra “and” in (b) between CD34 and HLA-DR, and in the interest of improving claim form, it is suggested that the extra “and” be deleted.
Appropriate corrections are appreciated. 



Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon without significantly more.  The claims are directed to “an isolated human adult liver progenitor cell”, “an isolated cell population” thereof, and a kit thereof, which is not markedly different from its naturally occurring counterpart in its natural state, because there are no notable differences.  For instance, Maerckx et al. (World Journal of Gastroenterology, 2014) teaches isolated human adult liver progenitor cells from liver donors (abstract and pg. 10554 last para.).  This judicial exception is not integrated into a practical application because the isolated human adult liver progenitor cells exist in nature and the kit containing the cells does not require additional components which alter the natural characteristics of the cells and the inherent properties/functions recited in the claims do not include additional structural features and/or elements that are sufficient to amount to significantly more than the judicial exception as a nature-based product.  Similarly, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because the inherent properties/functions recited in the claims do not include additional structural features and/or elements that are sufficient to amount to significantly more than the judicial exception as a nature-based product.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-7, 11 and 16 are rejected under 35 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Maerckx et al. (World Journal of Gastroenterology, 2014) as evidenced by Sigma (“DMEM-high glucose product list”, copyright 2021).  
With respect to claims 1, 11 and 16, Maerckx teaches isolated adult-derived human liver stem/progenitor cells and a culture of the cells (a population and a composition of cells which can be a kit) (abstract).  With respect to claim 1 (a), Maerckx teaches the cells express CD73 and CD90 (pg. 10554 Col. 2 para. 2 and Table 1).  With respect to claim 1 (b), Maerckx teaches the cells express CD29 (pg. 10554 Col. 2 para. 2).  With respect to claim 4 (b), Maerckx teaches the cells are negative for CD45 and CD117 (pg. 10556 Col. 2 para. 4 and Table 1).  With respect to claim 5 (a), Maerckx teaches the cells are positive for albumin, HNF-4 and CYP3A4 (pg. 10554 Col. 2 para. 2 and Table 1).  With respect to claim 5 (b), Maerckx teaches the cells are positive for vimentin and alpha-smooth muscle actin (pg. 10554 Col. 2 para. 2 and Table 1). With respect to claim 7, Maerckx teaches the culture essentially comprises of a population of ADHLSC (adult-derived human liver stem/progenitor cells) and does not mention the presence of additional cell types except that there is no hematopoietic stem cell contamination (would be at least 60% of the cells) (pg. 10556 Col. 2 para. 4).  
The Maerckx is silent as to the expression of many of the numerous recited markers and does not test whether the cells are positive or negative for many of the recited markers.  Specifically, Maerckx does not test the cells for the expression of CD13 and CD105 as recited in claim 1 (a); CD44, CD47, CD49b, CD49c, CD49e and claim 1 (b); CD9, CD63, CD81 and CD151 as recited in claim 1 (c); CD98, CD140b, and β2-microglobulin as recited in claim 1 (d); CD54, CD164, CD165, and CD166 as recited in claim 2 (a); CD46, CD55, CD59, and CD95 as recited in claim 2 (b); CD26, CD49a, CD49d, CD58, CD61, CD71, CD142, CD146, CD201, CD340, and HLA-A/-B/-C as recited in claim 3 and claim 4 (a); CD34 and HLA-DR in claim 4 (b); CK-19 as recited in claim 5(c); CD13, CD105, CD44, CD47, CD49b, CD49c, CD49e, CD147, CD9, CD63, CD81, CD151, CD98, CD140b, β2-microglobulin, CD54, CD164, CD165, CD166, CD46, CD55, CD59, CD95 as recited in claim 6 (a); and CD34, HLA-DR, and Cytokeratin-19 as recited in claim 6 (b).
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not applicants' isolated human adult liver progenitor cells differ, and if so to what extent, from the method and cells of the prior art.  The cells taught by Maerckx are the same or similar because they are being isolated and cultured in the same manner as disclosed by applicant in the instant specification.  Specifically, Maerckx teaches the cells were isolated from liver and then were cultured in DMEM containing high (4.5 g/L as evidenced by Sigma) glucose, 10% fetal calf serum and 1% penicillin/streptomycin at 37°C with 5% CO2 and the cells are cultured in CellBIND® flasks (pg. 10544-10545 bridging para.).  Sigma reports high glucose DMEM contains 4.5 g/L (see product descriptions for the various different high glucose DMEM).  The instant specification describes obtaining human adult liver progenitor cells by isolating the cells from livers and culturing the isolated cells on CellBIND® flasks in DMEM containing 4.5 g/L glucose, 10% fetal calf serum and 1% penicillin/streptomycin at 37°C 2 (0169 of the published application).  The cited art taken as a whole demonstrates a reasonable probability that isolated human adult liver progenitor cells taught by Maerckx are either identical or sufficiently similar to the claimed human adult liver progenitor cells that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to applicants.  Clear evidence that the human adult liver progenitor cells of Maerckx does not possess a critical characteristic that is possessed by the claimed human adult liver progenitor cells (for example, that the human adult liver progenitor cells taught by Maerckx lacks the markers listed in claims 1-3, 5 (b) and 6 (a) or has the markers listed in claims 4, 5 (c) and 6 (b)) would advance prosecution.
Therefore, the invention reference anticipates the claimed subject matter or the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made.     

Conclusion
	No claims are allowed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.  Sokal et al. (US 2008/0311094 A1) 
Sokal teaches cell lines derived from isolated adult liver progenitor cells (abstract and 0015-0016).
2. Lombard et al. "Human liver progenitor cells for liver repair." Cell Medicine 5.1 (2013): 1-16.
Lombard reports isolated adult liver progenitor cells (pg. 7 Col. 2 para. 2)
3. Berardis et al. "Gene expression profiling and secretome analysis differentiate adult-derived human liver stem/progenitor cells and human hepatic stellate cells." PloS One 9.1 (2014): e86137.
Berardis teaches isolated adult-derived human liver stem/progenitor cells (abstract).

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.